United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                            April 20, 2007


                                Before

                Hon. FRANK H. EASTERBROOK, Chief Judge

                Hon. RICHARD A. POSNER, Circuit Judge

                Hon. MICHAEL S. KANNE, Circuit Judge


No. 06-2842
                                             Appeal from the United
ROBERT PHASON, et al.,                       States District Court
      Plantiffs-Appellants,                  for the Northern
                                             District of Illinois,
          v.                                 Eastern Division.

MERIDIAN RAIL CORP.,                         No. 04 C 5845
      Defendant-Appellee.                    James F. Holderman,
                                             Chief Judge.




                                Order

     The slip opinion of this court issued on March 15, 2007, is
amended as follows:

     Page 2, line 2, delete “at one location”;

     Page 5, lines 3 and 4, delete “at a given facility”.